Case: 22-1158    Document: 27     Page: 1   Filed: 04/05/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   JOHN D. HORTON,
                    Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-1158
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-01520-DAT, Judge David A. Tapp.
                  ______________________

                  Decided: April 5, 2022
                  ______________________

    JOHN D. HORTON, Lawton, OK, pro se.

     MARGARET JANTZEN, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for defendant-appellee. Also represented by
 BRIAN M. BOYNTON, DEBORAH ANN BYNUM, PATRICIA M.
 MCCARTHY.
                   ______________________

     Before CHEN, SCHALL, and STOLL, Circuit Judges.
Case: 22-1158    Document: 27      Page: 2    Filed: 04/05/2022




 2                                              HORTON   v. US



 PER CURIAM.
     John Horton appeals from the United States Court of
 Federal Claims’ summary judgment denying Mr. Horton’s
 claim to relief from the debt collected from him by the
 United States. For the below reasons, we affirm.
                        BACKGROUND
     Mr. Horton was employed by the United States Depart-
 ment of Defense until 2003. During his final pay period,
 the Department of Defense improperly paid Mr. Horton for
 several hours that should have been considered leave with-
 out pay or for hours that extended beyond his separation
 date. Twelve years later, in 2015, the Defense Finance Ac-
 counting Service (DFAS) sent Mr. Horton a letter inform-
 ing him of the overpayment and stating that he owed the
 government $566.68. Mr. Horton did not respond to this
 letter. In 2016, DFAS turned the debt over to the United
 States Department of Treasury (Treasury) for collection.
     In 2019, Coast Professional, Inc., a service provider for
 the Treasury, sent Mr. Horton a letter informing him of its
 intent to collect the debt. Later that year, Coast Profes-
 sional sent another letter stating the Treasury intended to
 begin wage garnishment proceedings. That letter informed
 Mr. Horton that he could request a hearing on the validity
 of the debt. Mr. Horton did not respond to these letters or
 request a hearing. In December 2019, the Treasury issued
 a wage garnishment order to Mr. Horton’s employer.
 Mr. Horton’s wages were then garnished to satisfy the
 debt.
     Mr. Horton brought suit in the Court of Federal
 Claims, alleging that “the US federal government, acting
 through the US Dept. of Education . . . or some other un-
 known federal government entity” improperly garnished
Case: 22-1158     Document: 27     Page: 3    Filed: 04/05/2022




 HORTON   v. US                                              3



 his wages. SAppx. 4–6. 1 Mr. Horton alleged that he did
 not owe a federal debt and that the government’s collection
 actions “were unlawful and all money wrongfully taken
 from [Mr. Horton] should be refunded.” SAppx. 5. The
 Court of Federal Claims interpreted Mr. Horton’s com-
 plaint as alleging an illegal exaction claim. SAppx. 1–3;
 Horton v. United States, No. 20-1520, 2021 WL 4988036
 (Fed. Cl. Oct. 27, 2021).
     The government moved for summary judgment. 2 Be-
 cause Mr. Horton did not identify any contrary facts, the
 court found there were no material facts in dispute. The
 court further noted that Mr. Horton had not identified any
 statute, regulation, or other authority that the government
 allegedly violated in collecting the debt. Continuing, the
 trial court found that “[w]age garnishments are authorized



     1    Citations to “SAppx.” refer to the Appendix at-
 tached to the appellee’s brief.
      2   Mr. Horton did not file a timely response to the gov-
 ernment’s motion for summary judgment. After the court’s
 judgment on that motion was entered, Mr. Horton belat-
 edly filed a response. See SAppx. 13–14; Order, Horton
 v. United States, No. 1:20-cv-01520-DAT (Fed. Cl. Nov. 4,
 2021), ECF No. 29. In consideration of “the leniency af-
 forded to pro se plaintiffs,” the trial court considered
 Mr. Horton’s response, but determined that nothing in
 Mr. Horton’s response compelled it to grant Mr. Horton re-
 lief or reconsider its summary judgment determination.
 SAppx. 14. Similarly considering the leniency given to par-
 ties proceeding pro se, we understand Mr. Horton to be
 challenging both the court’s original summary judgment
 determination and its order declining to reconsider that de-
 termination. See Kelley v. Sec’y, U.S. Dep’t of Lab.,
 812 F.2d 1378, 1380 (Fed. Cir. 1987) (“[L]eniency with re-
 spect to mere formalities should be extended to a pro se
 party.”).
Case: 22-1158     Document: 27     Page: 4    Filed: 04/05/2022




 4                                               HORTON   v. US



 means of collecting debts”; “DFAS properly notified
 Mr. Horton of the overpayment and demand for repay-
 ment”; and the “Treasury followed the procedures outlined”
 in the applicable debt collection statutes. SAppx. 2–3. Fur-
 ther, while acknowledging that Mr. Horton was “under-
 standably surprised by the United States’ delay in
 collecting a debt that dates back nearly two decades,” the
 court explained that there is no statute of limitations ap-
 plicable to administrative wage garnishments. SAppx. 3.
 The trial court thus granted the government’s motion, de-
 termining that Mr. Horton’s illegal exaction claim failed as
 a matter of law because his debt “was valid, legally estab-
 lished, and collected in accordance with applicable law.”
 SAppx. 3.
    Mr. Horton appeals.        We have jurisdiction under
 28 U.S.C. § 1295(a)(3).
                         DISCUSSION
      We review de novo the grant of summary judgment by
 the Court of Federal Claims. Cal. Fed. Bank, FSB
 v. United States, 245 F.3d 1342, 1346 (Fed. Cir. 2001). We
 reapply the same summary judgment standard as the trial
 court. Palahnuk v. United States, 475 F.3d 1380, 1382
 (Fed. Cir. 2007). Under the standard applied by the Court
 of Federal Claims, summary judgment is appropriate if the
 movant, here the government, “shows that there is no gen-
 uine dispute as to any material fact” and that it “is entitled
 to judgment as a matter of law.” R. Ct. Fed. Cl. 56(a). For
 the reasons below, we affirm the trial court’s summary
 judgment.
      On appeal, Mr. Horton argues that: (1) the Treasury
 did not meet the statutory notice requirements for wage
 garnishments because it sent notice to Mr. Horton’s former
 address; (2) the garnishment notice was defective because
 it “referred to a ‘US Department of Education’ debt and not
 to a ‘US Department of Defense’ debt”; (3) Mr. Horton’s ear-
 lier bankruptcy proceedings preclude collection of the debt
Case: 22-1158     Document: 27     Page: 5    Filed: 04/05/2022




 HORTON   v. US                                             5



 at issue; (4) the garnishment is barred by the statute of
 limitations; and (5) the government committed an illegal
 exaction. We take each argument in turn.
     We begin with Mr. Horton’s assertion that the Treas-
 ury failed to meet statutory notice requirements for debt
 collection because its first letter to Mr. Horton was sent to
 “a residential address which [he] had not lived at since
 2011.” Appellant’s Br. 4. The relevant statute, however,
 only requires that written notice be “sent by mail to the
 individual’s last known address.” 31 U.S.C. § 3720D(b)(2);
 see also 31 C.F.R. § 285.11(e)(1) (notices of wage garnish-
 ment shall be sent “to the debtor’s last known address”).
 Mr. Horton has not alleged or provided evidence that he
 provided an updated address to his former employer or that
 the Treasury was otherwise aware of a different mailing
 address. Because Mr. Horton has presented no evidence to
 this effect, he thus has not shown that there is a material
 issue of fact to preclude summary judgment.
     We turn next to Mr. Horton’s argument that the gar-
 nishment notice was defective, and thus unenforceable, be-
 cause it “referred to a ‘US Department of Education’ debt
 and not to a ‘US Department of Defense’ debt.” Appellant’s
 Br. 4–5, 11 (citing § 3720D(b)(2)). As explained in the stat-
 utory section Mr. Horton cites, “the head of the executive,
 judicial, or legislative agency” must mail a proper wage
 garnishment notice to the debtor informing him, among
 other things, of “the nature and amount of the debt to be
 collected.” § 3720(D)(b)(2). Mr. Horton argues that be-
 cause the notices mailed to him stated “that a student loan
 debt was owed to the Department of Education,” they did
 not come “from the head of the” appropriate agency nor ad-
 equately inform him of “the nature . . . of the debt” and are
 thus invalid. Appellant’s Br. 4–5, 11, 16.
     Each of the communications sent to Mr. Horton, how-
 ever, correctly states that the debt is owed to the Depart-
 ment of Defense or DFAS. SAppx. 15–18 (initial demand
Case: 22-1158    Document: 27      Page: 6    Filed: 04/05/2022




 6                                              HORTON   v. US



 letter from DFAS describing the debt as originating from
 “corrections to time and attendance”); SAppx. 20 (notice
 from Coast Professional referring to Mr. Horton’s “out-
 standing delinquent federal obligation on behalf of [the]
 Department of Defense”); SAppx. 22 (same). There is no
 mention of the Department of Education or a student loan
 in any of the letters or notices sent to Mr. Horton regarding
 this debt. Because Mr. Horton has not presented evidence
 that the wage garnishment notices were facially defective,
 he has not shown that there is a material issue of fact to
 preclude summary judgment.
      Next, we consider Mr. Horton’s argument that his ear-
 lier bankruptcy proceedings prevent the collection of the
 debt at issue. Appellant’s Br. 16–17. Mr. Horton alleges
 that he discharged certain student loans in a 1996 bank-
 ruptcy proceeding and thus the government cannot now
 seek to collect on those loans. Id. The debt at issue, how-
 ever, is not a student loan. As mentioned above, each of
 the communications sent to Mr. Horton correctly identify
 the debt as owed to the Department of Defense. See
 SAppx. 15–18, 20, 22. Mr. Horton has not presented any
 evidence that the government is attempting to collect a dis-
 charged student loan. Accordingly, Mr. Horton has not
 shown there is a material issue of fact precluding summary
 judgment.
      We now turn to Mr. Horton’s argument that the gov-
 ernment’s wage garnishment is barred by a statute of lim-
 itations. Appellant’s Br. 17, 21–28. As the trial court
 correctly explained, “Congress did not establish a statute
 of limitations applicable to administrative wage garnish-
 ments.” SAppx. 3 (first citing 31 U.S.C. § 3720; and then
 citing 31 CFR § 285.11(d)) (“Whenever an agency deter-
 mines that a delinquent debt is owed by an individual, the
 agency may initiate proceedings administratively to gar-
 nish the wages of the delinquent debtor.”). Here, too,
 Mr. Horton has not shown there is a material issue of fact.
Case: 22-1158     Document: 27     Page: 7   Filed: 04/05/2022




 HORTON   v. US                                            7



      Finally, we turn to Mr. Horton’s argument that the
 government committed an illegal exaction by garnishing
 his wages. Appellant’s Br. 17–18. An illegal exaction claim
 arises where money is improperly “exacted[] or taken from
 the claimant in contravention of the Constitution, a stat-
 ute, or a regulation.” Norman v. United States, 429 F.3d
 1081, 1095 (Fed. Cir. 2005). To properly plead an illegal
 exaction claim, a plaintiff must seek to recover money the
 government required him to pay “contrary to law.” Aero-
 lineas Argentinas v. United States, 77 F.3d 1564, 1572
 (Fed. Cir. 1996). Here, Mr. Horton has not shown that the
 government collected the debt at issue in contravention of
 any statute, regulation, or other authority. As the trial
 court explained, “DFAS properly notified Mr. Horton of the
 overpayment and demand for repayment.” SAppx. 2. The
 Treasury subsequently “followed the procedures outlined
 [by statute] by explaining the nature and amount of the
 debt and giving” Mr. Horton an opportunity “to pay the
 debt[] or contest its validity.” SAppx. 2–3. When Mr. Hor-
 ton did not respond to these notices, the Treasury “issued
 a Wage Garnishment Order that adhered to the limits es-
 tablished” by statute. SAppx. 3. Put simply, as the trial
 court determined, Mr. Horton has not shown that the gov-
 ernment has violated any authority in collecting this debt.
 SAppx. 3. Mr. Horton’s illegal exaction claim accordingly
 fails as a matter of law and summary judgment denying
 this claim was properly granted.
    We have considered Mr. Horton’s remaining argu-
 ments and find them unpersuasive.
                        CONCLUSION
    For the above reasons, we affirm the judgment of the
 Court of Federal Claims.
                       AFFIRMED
                           COSTS
 No costs.